          Case 20-21593-jrs                            Doc 14             Filed 12/07/20 Entered 12/08/20 12:53:58                                               Desc Main
                                                                          Document     Page 1 of 15

                                                                                                                                         Court
                                                                                                                            Bankruptcy
 Flit in this         °rotation to identify your t.ese:                                                          iled in
                                                                                                                       Atlanta,
                                                                                                                                Cieorgra
                                                                                                                                        Clerk
                                                                                                                             Thomas,
                                                                                                                      Regina

                                                                                                                                   — 72.020
 Debtor 2
 (spouse, It filing) F

 United States Bankruptcy Court for thw                    fr 4, dDistrict of       04,011itt,                                                etlx
                                                                                                                             DePll
                                                                                                                                                                     Check if this is an
                                                                                                                                                                     amended filing


 Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property                                                                                                                          12/15

 Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
 information. if more space is needed, copy the AdditiOnai Page, till it out number the entries, anti attach It to this form. On the top of any
 additional pages, write your name and case number Of known).

1. Do any creditors have claims secured by your property?
   C.3 No. Check this box and submit MIS farm to the court with your other tthedules You have nothing else to report on this form.
              Yes. Fill In all of the information below.


Part 1:
                                                                                                                                 co!ilnln A              alLin1n B
1. List all secured claims. If a Creditor has more Man one secured claim, list the creditor separately Amount of claim                                   Value of collateral
   for each claim. If more than one creditor has a particular claim, list the other creditors in Pert 2. On not deduct the                               that supports this
   As much as possible, Hat the ClaiMS in alphabetical order according to the creditor's name.           value of coillterel.                            claim

                                                                Describe the property that secures the claim:




                                                                As of the data yo Ole, the claim Is: Check         that apply,
                                                                XI   Contingent

       city                              K      LA211
                                              ZIP ei, d°
                                                                     Unequiciatad
                                                                     Disputed
  Who o                                                         Nature of lien. Check ail that apply,
                                                                CI An agreement you made (such as modgage or secure
                  oily                                             car loan)
         Oebt I and Debtor 2 only                                  Statutory lien (such as he lion, rnech nio's lion)
           reset ens of the dbtars and another                  U Judgment lien from a lewsutt
   •                                                                 Other (including a right to offset)
         Check if this claim relates to a
         community debt
               is Incurred                                      Last 4 digits of account number            3 2       ..z.
                                                                Describe the property that Secures the claim:                                        0                         s      . 0




                                                                As of the date you file, the claim is: Check all that apply,
                                                                     Contingent
              LM7MIAj          _L.
                                 Stairs       2.11. coda
                                                                     Unliqukiated
                                                                     disputed
                         debt? Check one.                       Nature of lion, Check ell that apply,
                                                                    An agreement you made (strc,h as mortgage or Secured
                                                                    oar loan)
                      Pd DebLor 2 cal                           X   Statutory lien (such as tax        h
                      e of the debtors       another            0 . Judgment lien from a larweua
                                                                ij Other (inciuding a right to offset)
                      .hi claim rel&

                                                                Last 4 digits of account n
                                                               alurrin A on this page. W
         Case 20-21593-jrs                       Doc 14         Filed 12/07/20 Entered 12/08/20 12:53:58                                                          Desc Main
                                                                Document     Page 2 of 15

                                                                                                         Case number                                  L 5.11S

                                                                                                                                                                                            .„ . ,.. ,
               Additional Page
                                                                                                                        C
                                                                                                                        , ON110 A . ,.                  ' ' ''-' -''A'-
                                                                                                                                                       Col:Y(0g                            c 0iiitriri.c
                                                                                                                      . Aniourit,of,claint              Value of ee'llat,a  r     ' ra .1 ' Olaf/anted
               After listing any entries on this page, number them                          lth 2.3, followed                                             '                                 portion
                                                                                                                        be not ded
                                                                                                                               ,           the
               by 2.4, and so forth.                                                                                  , valuevt  co1ila46tera l,' ' ' ' ctillaaltln
                                                                                                                         . :                                      ilt i PFi
                                                                                                                                                                         . °I": t h1,s , i loy           '

                                                A     Describe the p operty that s                                    s,    ,4a.si t
                                                                                                                           .s.                        $            P.00              „1714.51/
    CfWW1IsIAMB
    IS)-11-Ellt....                                                             ?ra
     Neater     Street                                                          :   p
                                                      As Of the date you file, the claim is: Check all that appi
                               gla 34)64                 •Cuntaigont
        ity                      Sidle    ZIP Code    53 Uallquidalecl
                                                      NI Disputed
Who owes the debt? Check one                          Nature.of den, Check all Mel ripply
X Debtor 1 only                                       U An agreement you made (such as mong            or secured
U Debtor 2 only                                          car loan)
U Debtor 1 and Debtor 2 only                          U Statutory lien (such as tax lien, mectianles lieu)
U At least one of the debtors and another             g  Judgivient Nan horn a lawsuit'
                                                      ta Other (inciuding a right to offset)
Li Check if this claim relates to a
   community debt

Date debt was Incurred                                I_ast 4 digits of account number


                                         1464         Describe the property that secures the claim:
    C         sN



                                                       As of the data you file, the claim is: Check all that apply,
                                                       tit Contingent
       U                       C                        lit Uriliguideted
    City                         Ct5tu    ZIP
                                                Codsttl.   Disputed
Who owes the debt?Check
                                                       Nature of lien. Check all that apply.
                                                       O An agreement you made (such as mortgage Of secured
                                                           Gar loan)
                                                         ' Statutory lien (such as IBA lien, mechanic's lien)
                                                      .5   Judgment lien hem a lawsuit
                                                       Li Other (including a right to offset)




                                                                                     aecuras I                                       Oa 40                                                41,o,



                                                                                     claim 1s Check all that apply.




                                                                   lien, bec& afl Thaty
                                                          An agreement you mademortgage or sac tired
                                                          Oar loan)
                                                          Statutory lien (such SS tx lien mechanic'sIlan)
•        Mdebto                rs arid another         Li Judgment lien from a lawsuit
                                                       •  Other (Including a right to offset)
         Cheek if this Oahu relates to a
         community debt
Dstedebf was Incurred                            8     Last 4 dlgrts of account numbs

              kdd   e dollar value of your enfries in Column A on this page. Write that number                  e•'
                                                                                                                 1,              4,
                    is the last page of your form, add the dollar value totals from all pages,
                    hat number here:

              0     tial                 Additional Page of Schedule D: Creditors Who Have Claims Secured by Property
          Case 20-21593-jrs                                Doc 14           Filed 12/07/20 Entered 12/08/20 12:53:58                                                Desc Main
                                                                            Document     Page 3 of 15

                                                                                                                            Case number Koos-Ks    esib         43711
                            kix


                                                                                                                                         Lunn A            Column,                     olumn
                   Additional Page
                                                                                                                                     Amotint of claim      V 4 08  f collateral        —I -secured
                                                                                                                                                                                      IC        C
                   After listing any entrl           on this page, number thorn beginning with 2                      followed
                                                                                                                                     Do not deduct the     that supports this         Portion
                   by 2.4, and so forth.                                                                                                                   claim
                                                                                                                                     value of collateral                              ifarty

                           VIA‘.                                Describe the property that secures the claim:                                 4.40410       $                     S   606.00
       Creditor'

                              15114.,
       Number             Street
                                                                                                      rar-b
                                                                As of the date you file, the claim is: Chet* all that apply,

        eum '44•                                  38            03     Contingent
       City                              Sum e    ZIP C.or.Je   (Xi Unliquidated
                                                                VA Disputed
   Who owes the debt? Check                                     Nature of hart. Check all that apply.
   5( Debtor I       only                                       O An agreement you made (such as mortgage or secured
   O Debtor 2 onlY                                                cur loan)
   •     Debtor 1 and Debtor 2 only                             aif
                                                                  Statutory lien (such as tax lion, mechanic's lied)
   O At least One Of the debtors and another                    U Judgment lien from a lawsuit
                                                                O Other (Including a right to offset)
         Check if this tial             ates to a
         community debt

   Date debt was incurred               113ileal                      it 4 digits of ac count itterMer


"=. 3:14.thiee
       Creditors Wane
                                                 1444_                 crihe the property Mat secure theclaim:                                                          4.00            44,o,exi

       -unbar
        Rox
                        Street                                                               Phooati
                                                                                                  r   •
                                                                As of the date you file, the clitin           : Check all the
                                                                       Contingent
                                    CA            sciebxe       211 Unliquidated
                                         Shile    ZIP Coils            Disputed
   Who owes the debt                      one.
                                                                Nature of lion, Checicall that apply.
         Debtor1only
                                                                U An agieament you made (such as niongage ores Ured
   O Debtor 2 only                                                     tar loan)
     Debtor t and Debloi 2 only                                 lg. Statutory lien (such Ca tax lien, mechanic's lien)
   •     At least one of tile debtors nd another                U Judgment lien from a lawsuit
                                                                U Other (including a right to offset)
   •     Cheek If this claim            I tes to a
         community debt

   Date debt was incurred                                       Last 4 digits of account nurr             r       a


E1.4.1t
    -  Cracfildes Nein*
                                                                Describe the property that secur               the claim:



                                                                                                rupe
       07,1100                                                      As of the date you file, the claim Is Check NI that apply.
                                                  1,03,03                ontingent
       City                               Muth    ZIP Code      l& Unliquidated
                                                                •      Disputed
   Who owes the debt? Check one.                                Nature of lien. Check all that apply
         Debtor I only                                          •    An agreement you made (such as mortgage or secured
   •      Debtor 2 only                                              car loan)
         Debtor i arid Debtor 2 only                            cat. statutory Ilan (such as tax lien, mechanic's lien)
   O At least one of the debtors and ttrlrrlher                 Li Judgment lien from a lawsuit
                                                                LI     Other (including a right to offset)
   LI Check if this olefin relates to a
      communtty debt
   Date debt was incurred                        62616          Last 4 digits of account number               I 0
              Add the dollar value Of your entries in Column A on this page. Write that number here:                                Is
              If this is the last page of your form, dd the dollar value totals from all pages.
              Write that number here:

  Official Form 1060                             Additional Page of ScheclUte Et: Creditors Who Have Claims Secured by Property                                           page 1_ of _S.
       Case 20-21593-jrs                           Doc 14               Filed 12/07/20 Entered 12/08/20 12:53:58                                               Desc Main
                                                                        Document     Page 4 of 15

Debtor 1                           filiOdlitel                                                                  Case number ynosre_dei          ner2
                                   Mieek Wog            1.4,41,4444.1

                                                                                                                                 olutnn A            Cofumng                 Cd40.,r,r,
                           tenet Page
                                                                                                                            Amount,of
                                                                                                                                  , 'Claim,
                                                                                                                                         .             Value ofSella     , UnieoUred
                                                                                                                                                                                 .
               After listing any tantri        on thie page, number them beginning With 2.3, followed                       Do not deducUthe'          quitsupeorts. this :portion.
               by 2.4, and so forth.                                                                                        woe of MAO**               claim                 If any

                                                        Describe the property tha secures the claim;                        $       so9.418                    0.60      $
           lOr'S ISsue

    n? ?eideirlitC_ St A/0
   Number                Street

                   Fibcor                               As of the date you file, the claim is: Check all
    AitttoPil-41
   City
                                     A ZIP30ro_
                                   Slate   Code
                                                           Contingent
                                                           Unliquidated
                                                        41 Disputed
 Who owes the debt? Check one,                          Nature offlet,. Check all that apply,
    Debtor I only                                       CI An agreement you made (such as mortgage o
    Debtor 2 only                                          car loan)
 El Debtor 1 and Debtor 2 only                          •  Statutory lien (such as tax lien, mechanic's lien)
 El At least one of the debtors and another             ,U Judgment lien from a lOWS4St
                                                        •  Othei (including a light to otlsot)
 Li Check If this claim relates to a
    community debt

 Date debt was incurred           YhiltZeM              Last 4 digits of account number         /O         7     7


                                                        Describe the property that s
   C1redib          e

   Nutriber              sirwal
                                                        As of the date you file, the claim Is: Check                 only
                                                        •  Lorilitlgent
                                                        •  Untiquidated
   City                            Stbis     ZIP Cede   CI Disputed
 Who owes the debt? Check one
                                                        Nature of lion Checkall trim Ipply
 L.)   Debtor I only                                    U An agreement you roade uclr es         Igage Or secured
 D     Debtor 2 oNY                                       car loan)
 U     Debtor I and Debtor 2 only                       U Statutory lien (such as tax lien, mechanics lien)
 U     Al least one of the debtors and another          • Judgment lien from a lawsuit
                                                        ▪ Other,(Including a right to cIteet)
 U Check if this claim relates to a
   community debt

 Date debt was incurred                                          4 digits of account umber


                                                        Describe the property that        cures the claim;
   Crelilrims t

   Number                     t

                                                        As of the data you file the claim        Chock all that apply,
                                                         GI Contingent
   City                            Simile    ZIP Code    Li Unliquidatact
                                                         L3 Disputed
 Who owes the debt?. Check one,                         Nature of lien, Check all that apply.
 •     Debtor 1 anly                                     D   An agteernerit you made (such as mortgage ore           rem
 Li    Debtor 2 only                                         car loan)
 O     Debtor 1 and Debtor 2 only                       Li Statutory lien (such as tax lien, met/lank:ea lien)
 O     At least one of the debtors and another          C.:1 Judgment lien from a lawsuit
                                                        U Other (including a right to offset)
 U Check If this claim relates to a
   community debt
 Date debt was incurred                                 Last 4 digits of account numbs
                                                                                                                                            -   —
             Add the dollar value of your entries In Column A on this pa                        that number here
           If this is the last page of your form, add the dollar Val            totals            pages.
           Write that number here;                                                                                          $,     /4     _i
                                                                                                                                        733     a,

Officio, Form 106D                          Additional Page of Schedule 0: reditor              Have Claims Secured by Property                                   page
      Case 20-21593-jrs                         Doc 14            Filed 12/07/20 Entered 12/08/20 12:53:58                                   Desc Main
                                                                  Document     Page 5 of 15

Debtor 1         a/el/A
                 Phi t44110
                               Alliklat
                                 Middle NAh10        1.40   Ito
                                                                                                Casa iltim   (if                 istr
Call             List Others to Be Notified for.a Debt That You Already Listed

  Use this page only if you have others to be notified about your banisruptey for a debt that you already fisted in Part 1. For example, if a Collection
  agency Is trying to collect from you for a debt you owe to someone else, list the creditor in Part 1, and then list the collection agency here. Similarly, If
  you have more than one creditor for any at the dobM that you listed in Part I, list the additional creditors here. If you do not have additional persons to
  be notified for any debts in Part 1, do not fill out or submit this page.

                                                                                           On which line in Patti did you enter the creditor?aZ

                                                                                           Last 4 digits of account number          02




                                                                                           Ott which line in Part 1 did you enter the creditor?

                                                                                           Last 4 digits of account number         _


      Number          Sires




      City                                              State          ZIP Code


LI                                                                                        On which line in Part 1 did you enter the creditor?

      Name                                                                                Last 4 digits of account number                -   -


      Num r           She




           Ity                                          State          ZIP Code

                                                                                          On which line in Part I did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number          Street




      City                                              Slate          ZICode
                                                                        P

                                                                                           Oil which line in Part 1 clicl you enter the creditor?

      Name                                                                                Last 4 digits of account number__


      Number          Street




      City                                              State          ZIP Cod

                                                                                          On which line in Part I did you enter the creditor?

      Name                                                                                Last 4 digits of account number


      Number          Street




      City                                              State          ZIP Code



Official Form 106D                              Part 2 of Schedule D: Creditors Who Have Claims ecured by Pro                                    page
      Case 20-21593-jrs                      Doc 14                  Filed 12/07/20 Entered 12/08/20 12:53:58                                                      Desc Main
                                                                     Document     Page 6 of 15

 Fill in this Information to identify

 Debtor 1
                   rya( thinv2"                          1110

 Debtor 2
 (SPaistt, if                                          Nan,


 United States Bankruptcy Court for aie:     14 ' 1)            District of
                                                                                                                                                                     Check if this Is an
 C,ase nunter      .24 —.2 Art?—.7AS                                                                                                                                 amended filing
 (If known)


Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims                                                                                                                                12115
Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY clatins and Part for creditors with NONPRIORITY claims.
List the other party to any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule
WEI: Property (Official Form 106N13) and on Schedule G: Executory Contracts and Unexpired Leases (Official Form 108G). Do not Include any
creditors with partially secured claims that are listed in Schedule 0: Creditors Who Have Claims Secured by Property, If more space Is
needed, copy the Part you need, fill it out, number tho entries In the boxes on the left, Attach the Continuation Page to this page. On the top of
any additional pages, write your name and case number (if known).

Part 11          List All of Your PRIORITY Unsecured Claims

    Do any creditors have priority unseCured claims against you?
    0 No. Go to Part 2.
    )4 Yes,
    List all of your priority unsecured claims. If a creditor has more than one. priority uns                                    !aim, list the creditor separately for each claim. For
    each Claim listed, Identify what type Of claim it is, If a claim has both priority arid lionprlo                             wits, list that claim here and show both priority and
    nonprlority amounts. As Much as possible, list the claims in alphabetical °Rica accordin9                                      ditoes name. If you have more than two priority
    unsecured claims, fill out the Continuation Page of Part 1, If more ihan one credllor hOkis                                   War Clairii, lig the other creditors in Part 3,
    (For an explanation of each type of claim, see the instructions for this form in the instiu
                                                                                                                                                               Priority       Nonpriority
                                                                                                                                                               amount         amount

        OrieEc             Moth'                                       Last 4 digits        account number j                e,                                  'lief:1134          .0 a
      Poority C1etindr3 Moe
                                                                       When Was the debt in                                      9
      Nuallhar
                                                                       As o                                                      r,11 thPt apply.

      City                          Sufi:,      ZIP ci:rffe
      Who incurred the debt? Checl oiC.
         Debtor 1 only
      13 Debtor 2 only                                                 Typs of PRIORITY                               d ;aim:
      13 Debtor I end Deluca 2 Only                                                     iuIJxurl rut, tell
      Cl Am ki3SI ono of the debtots an                                       'raxea xlii   itiiri ether ce
      Li Check if this claim is for a communmtydi                                                   4...,7s.ttalrf?
      Is the claim subject to offset?
          hto                                                                     r Spcify
      IS1 Yes
                                                                       test 4 digits of account nut                                                     5.2   s.      4r:$2
                                                                                                                                                                    9,1             ay,c10
                                                                       When was Mu dehttricurred

                                                                       As of the date you file, the
                                                                       foll Contingent
                                                                            Untiouidad
                                                                       ;4   Di:sperteri

                                                                       Type of PRIORITY              s cured clai

                                                                                                   itdehx yc
                                     rid urother




                                                                                                  o Have Unsecured Claims                                              page 1 Of   8.
        Case 20-21593-jrs                          Doc 14        Filed 12/07/20 Entered 12/08/20 12:53:58                               Desc Main
                                                                 Document     Page 7 of 15
Debtor 1                                                                                                                 Cr   yr   is-93-ses
1=111                Your PRIORITY IInsecuntd Claim                       tinu tion        90

 After listing any                on this page, number them                        h 2.3, followed by 2,4, and s olo                            Nonpriority
                                                                                                                                                amount


                                                                 Last 4 digits of account 1114111                    77
                                                                 When was the debt incurred?              a     /0

                                                                  As of the date you file, the claim is: Check all that apply.

                                                                     Coritingent
       City                              Siete      ZIP Lode         Unliquiclateti
                                                                  Of Disputed
       Who inurrad thedebt? Check one.
       Ad Debtor 1Only                                            Type of PRIORITY unsecured [aim:
          Debtor 2 only                                                            'upon obligations
           Debter I and Detitor2 only                                                    in other debts you owe the government
        CI At least one of the debtors and another                     lair         death or personal injury while you were
                                                                     into*:pt
        U Check if this claim is for at comnitutity debt
                                                                 .C1 Other, Specify -
       Is the claim subject to offset?
        LI No
               Yes


                      e 46 i                                      Last 4 digits of account number I            O     7    7                    s    fi.od
        Priority Giedi    Name
                                                                  When was the debt incurred?            _4,20/0
        Nursisir         Street

                                                                  As of the date you file, the claim is: Cheek all that apply,

                                                                  •    Contiligent
        City                             Sr                       1)11 OnlIquidaied
                                                                  6d Disputed
                Incurred the debt? Check one,
       Yllti Debtor I only                                        Type of PRIORITY unsecured claim:
       Ca Debtor 2 only                                           • Domestio'stippori obligations
       D Debtor 1 and Debtor 2 only                               • Tairesand certain otter debts you Owe the government
       Li At least one of the debtors and another                 U Claims for death ot personal injury while you were
                                                                    intoxiuited
               Check If this claim is for a community debt
                                                                    Met Specify

                          object to offset?




                                                                  Last 4 digits of account number J.               1          7     s     +14.Pis
                                                                  whoil was the debt Incurred?            gig a
                                                                  As of the date you file, the claim is: Check all thai apply,

                                                                         Contingent
        City                              ttoie       tr                 Unliguitlated
                                                                         Disputed
        Who Incurred (hit debt? Check
               Debtor I only                                          Type of PRIORITY unsecured claim:
            U Debtor 2 only                                                         uptxrt obligations
               Debtor 1 8r1C1 Debtor 2 only                                              In other debts you owe the goymnme
               At least one of the detours and flothef                           for deem or personal injury while you were
                                                                         intoxicated
            CI Check if this claim is for c       mmunity debt
                                                                         Other, Specify

        Is the !aim subject to offset?
               No



  fftclal   Form UiEIF                                     Schedule IF: Credit           Who Have Unsecured Claims
     Case 20-21593-jrs                           Doc 14     Filed 12/07/20 Entered 12/08/20 12:53:58                                           Desc Main
                                                            Document     Page 8 of 15
Debtor 1          aiew4n                                                                                 Case number Ori             -024C9S- as
                  rim' Name       UI


CIE               Your PRIORITY Unsecured              !alms — Continuation Page

                                                                                                                                                      Nonpriority
After listing any entries on this page, number thorn beginning with 2.3, followed by 2.4, and so forth.
                                                                                                                                             amount   amount



      VoLhic              b Idd 4                            .Last 4 dIgits of dcCOUflt number       /             7 7
     Pricifity Creditors llama
                                                              When was the debt In urred7                040 / 1

                                                              As of the date you file,the claim Is: Check all that apply,

                                                                    ontingent
     Crty                                title   ZIP Cade         Unliglialated
                                                                  Disputed
     Who incurred the debt?
          t. Debtor 1 only                                    Typo of PRIORITY unsecured claim:
     .g     Debtor 2 only
                                                              ILl Domestic support obligations
     CI Debtor I and Debtor 2 only
                                                             -    Taxes and certain other debts you owe 'ate government
     CI At least one of the debtors and another
                                                             d  Claims for death or personal injury while you were
                                                                intmocated
            Check if this claim Is for a community debt
                                                              U Other. Specify

           ilieOlefin stibject to offset?




                                                                                                           L                     $ 4144.S1     4443 $
                                                              LBst4 digit            wit number
     Priority Cr edit
                                                                        a the debt incurred?                   02P

                                                                  of the date you file, the claim is: Check all that apply,

                                                                      ltingent
                                                                  Untiouldated
                                                                  D5 ['Aged
      Who Incurred the debt?
      X Debtor I only                                         Type of PRIORITY unsecured claim:
      0 Debtor 2 only
                                                              LI Domestic support obligations
      0 Debtor 1 and Debtor 2 only                                  Taxes arid certain other debts you owe the gowaninent
      Li At feast one of the debtors and another
                                                              1.7 Claims for death re personal injury while you were
                                                                        Gated
            Check it this claim Is for a community debt
                                                                  . Othdr, 'pedty

      Is the claim subject to offset?

      0     No
          —Yea
                                                              Last 4 digits of account number
      Priority Creditor's Name
                                                              Whenwas the debt Incurred?
      thkribet

                                                              As of the date you file, the laitn          Cheot all that apply

                                                              •   Contingent
      015                               State    ZIP Onde          untiquidated
                                                              3    Disputed
      Who Incurred the debt? Check one
      O Debut; 1 only                                         Type of PRIORITY unsecured claim:
      O Debtor 2 only                                         O    Domestic support oblIgations
      0     Debtor 1and Debtor 2 only
                                                              CI Taxes and curtain other (Wats you owe the, government
      0     At least one of the debtors and another
                                                              CI Claims for death or personal injury while you were
                                                                 intoxicated
            Check if this claim is tore community debt
                                                              Li Other Specify
      Is the dal                 to Offset?
      L7    No
            Yes


                                                                        red ors Who Have                   red Claims                                   page
      Case 20-21593-jrs                                  Doc 14        Filed 12/07/20 Entered 12/08/20 12:53:58                                                 Desc Main
                                                                       Document     Page 9 of 15
Debtor I


 Part 2:         Litt All at Your NOMPRIORITY Unsocurd Claims

 3. Do any creditors have nonprlorIty unsecured claims against you?
                 YOU have nothing to report in this part, Submit this forth to the court           ilh your other SchedUle
           Yes
           No.
 4, List all of your nonpriority unsocurthd claimsin the alphabetical order of the creditier who holds each claim. If a creditor has more than one
    noriprionly unsecured claim, list the Creditor separately for each claim, For each claim listed, identify what type of claim it is, DO nOi list claims already
    Included in Part I. If mere than one creditor holds a particUlar claim, list the other creditors in Part am you have'rrtore than three nonprIbrity unsecured
    Claims fill out the Continuation Page of Part 2,

                                                                                                                                                                      Intl claim

             elk*d.egliF4e                                                                  Last 4 di Its of account numbo
      Nonprionty Creditor's Nedie
                                                                      C-
                                                                                            When was the debt Incurred?
      Number              51100

      city                                                                                  As of thedate you filo, the claim        Check all that apply,

                                                                                                    ntingent
      Who incurred the                    MY Check one                                           Unliquidated
      SiDebtor I only                                                                            Disputed
      0 Debtor 2 only
         Debtor I and f3eb                                                                  Type of NONPRIORITY unsecured claim:
      Li At least one of the debtors and stoUter                                            O Student loans
      CI Check if this claIm Is for a community de                                          lj Obligations tutting out of a separation e9            dr o
                                                                                               that you did not report as Priority (dolma
      Is the claim subject to                    ?                                          •  Debts to ponsio r_proritshorino plans,        ot t             debts
      0 No                                                                                       Other. Specify ,
     14 Yes
                                                                                            Last 4 digits of accouot.number
      Notprionty Peat,.              ii                                                     When was tho debt incurred?


      Number              street
                                                                                            As of the date you lite, Ma claire is: Check at thpl
      City                                                 "gal                                  contiNent
      Who incurred the debt? Check one                                                      • Unliquideted
                                                                                            U Disputed
         Debtor I only
      Ca Debtor 2 only
                                                                                            Type of NONPRIORITY unsecured claim:
      U Debtor I and bebtor 2 only
      U At least one Of the debtors and another                                             O Student loans
                                                                                            U Obligations arming out of a separation agreement or divorce
      Ll Cheek if this claim is for a community debt                                           that you did not report as prim ity claims
      Is the claim subject to offset/
                                                                                            LI Debts to pension or profit-sharing plans, and other similar debit
                                                                                            •    Other. Specify
      LI No
      U Yet
4,
                                                                                            Last 4 digits of account numb°
      tgenutionty Clret         NMI*,
                                                                                            When was the debt incurred?

      fliretuar           fratnert

                                                                                            As of the date you tile, th claim       • Check all that apply,
      City                                                 Stet            01'


                                                                                            Li Contingent
      Who Incurred the debt                   heck one,
                                                                                            • Unlintedated
      U Debtor I only                                                                       U Disputed
      Li Debtor 2 only
             Debtor land Debtor 2 only                                                      Typo of NONPRIORITY unsecured claim:
      lU At least one of the debtors and another
                                                                                            O Student loans
      O Check if this claim Is for a community debt                                         •   Ohkratlorld arising out of a separation agreement or divorce
                                                                                                that you did not report as priority thorns
      Is the claim subject to offset?
                                                                                            C.1 Debts to pension or proht-altaring plans, and other simrtar debt
      0 No
                                                                                            LI Other Specify
      O vas


Official Form 108E1F                                              Schedule EJF: Creditors       h Have Unsecured Claims                                                   page
     Case 20-21593-jrs                  Doc 14         Filed 12/07/20 Entered 12/08/20 12:53:58                                            Desc Main
                                                      Document      Page 10 of 15
Oebtor



                             Be Notified Abou                                   ady Listed

6. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed In Parts 1 or 2. For
   example, If a collection agency is trying to collect from you fora debt you owe to someone else, list the original creditor in Parts 1 or
   2, then list the collection agency hero. Similarly, If you have more than one creditor for any of the debts that you listed in Parts 1or 2, list the
   additional creditors here. If you do not have additional persons to be notified for any debts in Parts I or 2, do not fill out or submit this page.

                        4P+61—                                        On which entry In Part 1 or Part 2 did you list the original creditor?

                                                                      Line oi. /     of (Check pne): 24. Part t: Creditors with Priority Unsecured Clalms
                                                                                                         U Part 2: Creditors with Nonpriority Unsecured Claims

                                                                      Last 4 digits of account number r/



                                                                       On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                      Line !Z        of (Check one):         Part 1: Creditors with Priority Unsecured Claims
                                                                                                         L--1 Part 2: Creditors with Nonpriority Unsecured
                                                                      Claims


                                                       - P Ctxle
                                                                       Last 4 digits of account number              _o   7      7
                                                                       On which entry In Part I or Part 2 did you list the original creditor?

                                                                       Line         _ of (Check one): kit Part 1: Creditors with Priority Unsecured Claims
                                                                                                         U   Part 2; Creditors with Nonpriority Unsecured
                                                                       Claims

                                                                       Last 4 digits f aCcount number               —0 7 7
                                          Sue          ZIP C

                                                                       On which entry in Part I or Part 2 did you list the original creditor?
                       1117 41ie Tkrogu
                          Peticetut   .50441:42
                                                                       Lin    ,Zy    of (Check      ):       Part 1: Creditors with Priority Unsecured Claims
                                                                                                         1p Part 2; Creditors with NonPriority Unsecured
                                                                       Claims

                                 4
                                                       ZIP Co119
                                                                       Last 4 digits of account number I_                -7-7
                                                                       On which entry in Part i or Part 2 did you list the oriçinal creditor?

                                                                       Line   ar of     (Ch                  Part 1- Creditors with Priority Unsecured Claims
     Nuinl                                                                                                   Part 2: Cfedutors with Nonpriority Unsecured
                                                                       Claims

                                                                       Last 4 digits of ac                               77
                                           t            IP C

                                                                       On which entry In Part 1 rPart 2 dId you list the original creditor?

                                                                       Line..24,     of (Check e,e ,         Pert    Creditofs with Priority Unsecured Claims
                                                                                                                                 with Nonpriority Unsecured
                                                                       Claims


                                                       ZIPCelia
                                                                       Last 4 digits of account. nurnbor j          A    2      7
                                                                       On which entry In Part I or Part 2 4Zd you tit the original creditor?

                                                                       Line          of (Check c                         hors with Priority Unsecured Claims
                                                                                                                             tors with Nonpriority Unsecured
                                                                       Claims




                                                  Schedule
 Case 20-21593-jrs                   Doc 14           Filed 12/07/20 Entered 12/08/20 12:53:58                                           Desc Main
                                                     Document      Page 11 of 15
                                                                                                Case number ork si      if)
                                               Lor

        List Others to Be Notified About a Debt That You Already Listed

Use this page only If you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
example, If a collection agency Is trying to collect from you for a debt you owe to someone else, list the original creditor In Parts 1 or
2, then list the collection agency here. Similarly, it you have more than one creditor for any of the debts that you listed In Parts 1 or 2, list the
additional creditors here. If you do not have additional persons to be notified for any debts In Parts 1 or 2, do not fill out or submit this page,

                      ci                                            On which entry In Part 1 or Part 2 did you list the original creditor?

                                                                    Line          I of (Check one): DI Part 1: Creditors with Priority Unsecured Claims
                                                                                                        4    Part 2: Creditors with Nonpriority Unsecured Claims
      po,114.4r4 Trost 41e itr
                                                                    Last 4 digits of account number ez2                  9
  t44141/4fix14,k— 110101                            ziF7c.d.
                                                                    On which entry In Part 1 or Part 2 did you list the original creditor?

                                                                    Line   4.1_, of      (Check one);   LI   Part 1: Creditors with Priority Unsectired Claims
                                                                                                             Part 2: Creditors with Noripriority Unsecured
                                                                    Claims


                                       staid          418443
                                                        Coda
                                                                    Last 4 digits of         ount number 02         r
                                                                    On which entry In Part 1 or Part 2 did you list the original creditor?

                                                                    Line     4:1     of (Check one): U Part 1. Creditors with Priority Unsecured Claims
                                                                                                        ai Part 2: Creditors with Nonpriority Unsecured
                                                                    Claims

                                                                    Last 4 digits of account number                  r q
                                                                      n which entry in Part 1 or Part 2 did you list the original creditor?

                                                                    Line     qd      of (Check one): U Part 1: Creditors with Priority Unsecured Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                    Claims

                                                                    Last 4 digits of account number ..,f2


                                                                    On which entry in Part 1 or Part 2 did you list the original creditor?

                                                                    Line     4J of       (Check one)    LI   Part 1: Creditors with Priority Unsecured Claims
                                                                                                             Part 2: Creditors with Nonpriority Unsecured
                                                                    Claim

                                         A           icily?)        Last 4 digits of account number e2             L 9 a,2.
                                       Stale         ZIP Coda   ,
                                                                    On which entry In Part 1 or Part 2 did you list the original creditor?

                                                                    Line l   io     of (Check one): U Part 1: Creditors with Priority Unsecured Claims
  Nam                                                                                                        Part 2; Creditors with Nonpriority Unsecured
                                                                    Claims
                                                                                                        p.                                                   •

                                                                    Last 4 digits of account num Br                     1     1,
                                                                    On which entry In Part 1 or Part 2 did you list the original creditor?

                                                                    Line     414... or   (Check One): U Part 1- Creditors with Priority Unsecured Claims
                                                                                                        g    Part 2: Creditors with Nortpriorily Unsecured
                                                                    Claims

                                                     ribq           Last 4 digits of account number 42
                                                     ziP code


                                                Schedule EP: Creditors Who Have Unsecured Claims
     Case 20-21593-jrs                    Doc 14        Filed 12/07/20 Entered 12/08/20 12:53:58                                      Desc Main
                                                       Document      Page 12 of 15
Debtor   1,       Clan                            bireetoe?4 J-                                    number WA   n)
                                                                                                                               2/
                              Mhk NPONI


Part 3:          List Others to Be Notified About a Debt That You Already Listed

5, Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For
   example, if a collection agency Is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts I or
   2, then list the collection agency here. Similarly, if you have more than one creditor for any of the debts that you listed In Parts I 0r2, list the
   additional creditors here. If you do not have additional parsons to be notified for any debts in Parts 1 or 2, do not fill out or submit this page,

                                                                      On which entry in Part I or Part 2 did you list the original creditor?
     Nameoo

     /AO
      umber
                                                                       inc tir      f (Check o          Pail 1: Creditors with Priority Unsecured Claims
                                                                                                    NI Part 2: Creditors with Nonpriority Unsecured Claims

                                                                      Last 4 digIts of account number               9

                                                                       On which entry In Part I or Part 2 did you list the original creditor?

                                                                      Line q ui of (Check one): Li Part 'I: Creditors with Priority Unsecured Claims
     Number          Street

                                                                      Claims
                                                                                                    g   Part 2: Creditors   with Nonpriority Unsecured
     rc/J;           341)
     Crty                                             3 PP
                                                                      Last 4 digits of account number     02
                                                         07106

                                                                      On which entry in Part I or Part 2 did you list the original creditor?
     Name

                                                                      Line        of (Check one): U Part 1: Creditors with Priority Unsecured Claims
     Number          Street                                                                         O Part 2: Cedllors with Nonpriority Unsecured
                                                                      Claims

                                                                      Last 4 digits of account number
                                           tera        ZIP Code

                                                                      On which entry In Part 1 or Part 2 did you list the original creditor?
     Name

                                                                      Line        of (Check one: 0 Part 1' Creditors with Priority Unsecured Claims
     Number          Street                                                                         U Part 2: Creditors with Nonprlority Unsecured
                                                                      Claims

                                                                      Last 4 digits of account number
     City                                 State         ZIP Cole

                                                                      On which entry in Part I or Part 2 did you list the original creditor?

                                                                      Une         of (Check one): 0     Pad I: Creditors with Priority Unsecured Claims
     Number          Seeel                                                                          U Part 2: Creditors with Nonpriority Unsecured
                                                                    - Claims

                                                                      Last 4 digits of account number
                                             IN

                                                                      On which entry in Part I or Part 2 did you list the original creditor?

                                                                      Line        of (Check one); Li Part 1: Creditors with Priority Unsecured Clot       IS
     Number           Ire
                                                                                                    •   Pert 2: Creditors with Nonpriority Unsecured
                                                                      Claims

                                                                      Last 4 digits of account number
     city


                                                                      On which entry in Part I or Part 2 did you list the original creditor?
     Name

                                                                      Line        of (Check one). Li Pail 1 Creditors with Priority Unsecured Claims
     trusriber       Street
                                                                                                    •   Pad    Creditors with Nonpriority Unsecured
                                                                      CI ms

         Ii                               State        ZIP Cefle      Last 4 dIgits of account numb


     Form i36E1F                                  Schedule E/F: Creditors        Have Unsecured Claims                                          page           re
     Case 20-21593-jrs                 Doc 14        Filed 12/07/20 Entered 12/08/20 12:53:58                             Desc Main
                                                    Document      Page 13 of 15


          Adr$ the AMoun


  Total the amounts of certain typos of uneecured claim . This hut    Hon Is-for stall Ical   porting purposes only. 28 U.S,C. §
  Add the amounts for each typo of unsocurod claim.




              6a. Domestic support obligations                         6a.
Total Oairris
from Part 1 6b
                  Taxes and certain other debts you owe the
                  government

             6c Claims for death or personal injury while you wore
                Intoxicated

             6d.Other. Add all other priority unsecured claims,
                Write that amount here.                                6d. +
                                                                               $



             6e.Total. Add lines Ga through ad.




                Student loans                                          61.

              g. Obligations arising out of a separation agreement
                 or divorce that you did not report as priority
                 claims
             6h. Debts to pension or profit-sharing pIans and other
                 similar debts

             61 Other. Add all Othernonpilortly unsecured claims.
                Write that amount here.


             6j. Total. Add lines 6f through 61
                                                                                          7W, g




                                                                                                                                   page .
       Case 20-21593-jrs                   Doc 14         Filed 12/07/20 Entered 12/08/20 12:53:58                                           Desc Main
                                                         Document      Page 14 of 15


  Ill in this Information to identify your

 Debtor t           6iedin
                     Mrs( Plaine
                                         Nicitied
                                          hiblea Nowa

 Debtor 2
 (Spouse, ire®)      riot Nee.

 United States Bankruptcy Coort to

 Case nurnbor
  It IttitMO)
                                                                                                                                            Li Check if this is an
                                                                                                                                               amended filing

Official Form 106H
Schedule II: Your Code                                                                                                                                     12/15

Codebtors are people or entities who are also liable for any debts you may havo. Be as complete and accurate as possible. If two married people
are filing together, both are equally responsible for supplying correct infonnation. If more space Is needed, copy the Additional Page, nit it out,
and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write your name and
case number (ff known), Answer every question.

 I.   Do you have any codebtors? (If
      lit No
       Li   Yes
 2. Within the last 8 years, have you lived Irk                                       territory? (Community properly stales and territories Include
    Arizona, California, Idaho, Louisiana, Nevada                            Rico, Texas, Washington, and Wisconsin.)
      )g. No. Go to line 3,
      El Yes. Did your spouse, former spou        or legal eqtvalEtnt live with you at th    irne?
            LI   No
            El   Yes. In which community state                                                    . Fill in the n me and current address of that person.




                  city

 3. In Column 1, list all of your codobtors. Do not include your spouse                  debtor If your spouse Is filing with you. List the person
     shown in line 2 again as a codebtor only if that person Is a guarantor             °signer. Make sure you have listed the creditor on
     Schedule D (Official Form1060), Schedule EIF (Official Form 106E/P),               Schedule G (Official Form 108G). Use Schedule D,
     Schedule ,E/F, or Schedule G to fill out Column 2.

        Column 1: Your codebtor                                                                          Column 2; The creditor to whom you ovve the debt

                                                                                                          Check all schedules that apply:


                                                                                                           U Schedule 0, line
                                                                                                           •    Schedule E/F. line
                                                                                                           El   Schedule C, line

                                                                                    ZIP tr6(11-


                                                                                                           O Schedule 0, Ilne
                                                                                                           Li   Schedule OF, line
                                                                                                           •    Schedule G, line




                                                                                                           Li   Schedule D, line
                                                                                                           O Schedule OF, line
                                                                                                     —     El   Schedule G,

                                                                                    ZIP code



                                                                Schedule H; Your Codebtors                                                       page 1 of   1
           Case 20-21593-jrs             Doc 14        Filed 12/07/20 Entered 12/08/20 12:53:58                                         Desc Main
                                                      Document      Page 15 of 15


FlU in this nformation to identity your case:




Debtor 2
(SPodne, 0 tifing) For 1.4   a


United States Bankrupt&y Court f
Case number RIO"-
(If knoWn)
                                                                                                                                           Check if this is an
                                                                                                                                           amended filing



  Official Form 106Dec
  Declaration About an Individual Debtor's Schedules                                                                                                 12/15

  If two married people are filing together, both are equally responsible        supplying correct Information.

  You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement concealing property, or
  obtaining money or property by fraud In connection with a bankruptcy case can result in fines up to $250,000, or Imprisonment for up to 20
  years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.



                    Sign Below



       Did you pay or agree to                                                                    Uptcy forms?

       *       0
       O Yes          Nam                                                                 h Bankruptcy Pedkati Praparers. NttM5, Dacloratan, and

                                                                                              (Official Foul   119),




       Under penalty of perjury, I declare that I have read the summary and schedules flied with this declaration and
       that they are true and correct




                                                                Signature of Oebtor 2


                                                                Oat
                                                                      NiNt) Do      Yre




                                                     Declaration About an individual Debtor's Schedules
